Citation Nr: 1109196	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  04-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003 and January 2004 rating decisions of the RO which denied entitlement to service connection.  

The Veteran testified during a video conference hearing before the undersigned Veterans Law Judge in August 2005.  A transcript of that hearing has been reviewed and associated with the claims file.

The case was remanded in January 2006 for further development.  The Board issued a decision in September 2008 which denied both of the Veteran's claims.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (CAVC).  In July 2009, the CAVC granted a joint motion for remand, vacating the September 2008 Board decision and remanding the case for further proceedings.  The Board remanded the claim for development consistent with the joint motion in November 2009.  The RO completed the requested action identified in the November 2009 remand and, thus, the Board can proceed to a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).


FINDINGS OF FACT

1.  A disease or injury of the right or left knee was not noted at service entrance and the presumption of soundness has not been rebutted.

2.  A disease or injury of the right or left knee was not manifested during service, was not shown within one year after service, and is not shown to have been related to service.





CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a disability of the right knee are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

2.  The criteria for establishing entitlement to service connection for a disability of the left knee are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Moreover, VA must also provide the statutory notice of information and evidence needed to substantiate a claim, including generalized notice as to the disability rating and effective date elements of a service connection claim, before it awards service connection, an initial disability rating, and an effective date in a decision issued after the enactment of the VCAA.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 Vet. App. 273 (2006).  Here, the Veteran received initial VCAA notice in November 2002 and subsequent development notices in September 2003, February 2006, and June 2006, which essentially satisfied the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Although the Veteran was not provided notice regarding assignment of effective dates (in the event that the claim was granted), the Board's decision herein denies the Veteran's claims for service connection for bilateral knee disabilities.  As no effective date is being, or is to be assigned, there is therefore no possibility of prejudice to the appellant under the requirements of Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The Board finds that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records and statements from the Veteran addressing the severity of his disabilities.  The veteran has not indicated he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  Further, the Veteran has been afforded a comprehensive VA examination in conjunction with this appeal, addressing the disabilities at issue.  In sum, all pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the Veteran will result from an adjudication of this appeal in this Board decision.  Rather, remanding this case for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).





II.  Analysis

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§  1110; 1131, 38 C.F.R. § 3.303.  If the disorder noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under the laws administered by VA, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this context, the report of the Veteran's pre-induction examination for entry into service shows that his lower extremities were found to have been "normal." (See June 1967 enlistment examination report).  The service treatment records further reflect that on a June 1967 Report of Medical History, the Veteran denied having a "trick" or locked knee.  As such, the presumption of soundness is applicable in this case.

The service treatment records indicate that in August 1967, the Veteran was seen in the dispensary after having twisted his right knee.  At that time, he gave a history of having been in a motor vehicle accident at age six and that he had had trouble with his "knee" since that time.  X-rays revealed a sesamoid rounded type calcification in the posterior lateral aspect of the area of the "left knee."  There was some irregularity about the anterior tibia tubercle, which was consistent with residuals of old Osgood-Schlatter Disease that had existed prior to service.  The Veteran reported having a long-term history of injuries and subsequent discomfort in the left knee since the age of six.  The Veteran indicated that he had experienced locking of the left knee on several occasions during which time he was unable to fully extend it.  An examination of the left knee was essentially unremarkable with the exception of one-half inch quadriceps atrophy on the left.  The McMurray's and Apley's testing were questionably positive.  The Veteran was thought to have a torn cartilage that had existed prior to service.  A July 1969 service medical record reflects that the Veteran complained of locking of the left knee, which was relieved on flexion, since age eleven.  He denied any recent injury to the left knee.  The physician rendered a diagnosis of a torn medial meniscus.  Subsequently dated service treatment records, as well the Veteran's separation examination report dated in July 1970, do not contain any reference to a right or left knee problem. Significantly, a clinical evaluation was conducted, but no defect or diagnosis of the right or left knee was noted at separation, and the Veteran's lower extremities were evaluated as normal.

While these service treatment records show that the Veteran received treatment for his knees shortly after entering service the fact still remains that no condition involving the knees was found on either the entrance or separation examination, and is not shown to have existed prior to service.  Neither the service treatment record nor his entrance examination report contains medical evidence sufficient to show, clearly and unmistakably, that a disease or injury of the knees existed prior to the Veteran's service.  38 C.F.R. § 3.304(b).  Accordingly, the presumption of soundness at service entrance has not been rebutted.

An April 1997 VA treatment record shows that the Veteran complained of both knees locking up occasionally.  The Veteran was preliminarily assessed with right knee degenerative joint disease.  However, April 1997 x-rays showed no evidence of fracture or dislocation.  There was no significant joint space narrowing and no evidence of joint effusion and intra-articular calcifications.  There was no osteoarthritis, osteoporosis or fractures in addition to no calcification intra-articular loss bodies for both the left and right knee.  The examiner gave an impression of normal left and right knee condition.

A November 1997 private treatment record shows that the Veteran reported having right knee pain since 1967.  The Veteran stated that the pain tended to be worse on the right knee rather than the left.  He stated that occasionally, he would have right knee swelling.   

An August 1999 private x-ray report shows that the minimal degenerative changes in the bilateral knees were noted.  An August 1999 VA examination report shows that the Veteran stated that he hurt his right knee sometime when he was in service.  He ultimately had surgery in 1998 for a torn meniscus which was diagnosed on the basis of his symptoms and arthrogram.  He complained of continuing pain.  The examiner noted that the Veteran's 1998 MRI showed a torn cartilage which was more than likely new rather than old.  

A May 2002 disability examination report reflects that the Veteran was diagnosed as having probable internal derangement of the left knee and degenerative joint disease of the right knee.  (See May 2002 disability examination report for SSA).  

A VA physician opined in March 2004, after a review of the Veteran's service medical records, that he was being treated for the same conditions as he was in service, i.e., bilateral knee pain.  

In January 2005, VA x-ray reports of the Veteran's knees revealed no evidence of any fracture, dislocation, joint space abnormality, or joint effusion.  There were minimal arterial calcifications noted.  Otherwise, the soft tissues were unremarkable.  A January 2005 VA treatment record shows that the Veteran complained of knee pain.  Upon physical examination there was crepitus and tenderness of medial joint line bilaterally.  The Veteran was diagnosed with probably medial compartment degenerative joint disease/osteoarthritis of the knees.  

When the Veteran was examined by VA in July 2006, the Veteran told the examiner that he first noticed bilateral knee pain in 1967 while attending basic training.  He attributed the pain to vigorous exercise.  Upon physical examination, the knees had normal appearance without intra-articular swelling.  The examiner noted pain.  The examiner stated that when the Veteran's attention was directed towards his knees, he flexed from 0 to 30 degrees with complaints of pain.  The examiner noted that it seemed easier for the Veteran to flex his knees without difficulty when his attention was distracted.  The ligaments were intact to varus and valgus stress with normal drawer signs.  The Veteran's gait was normal with normal callosites on the Veteran's feet and normal shoe wear patterns.  X-rays of the knees were normal with no fractures, osteoarthritis or osteoporosis.

The examiner rendered a diagnosis of right knee status post arthroscopic partial medial meniscectomy without further objective abnormality.  And, a normal left knee without objective abnormality.  The examiner stated that the Veteran's complaints were not consistent with the MRI which revealed quiescent knees and no significant abnormalities.  The small Baker's cyst on the left knee was not an abnormality that caused pain or required specific treatment or changes in activity levels.  The MRI of the right knee showed no abnormalities other than those that might be consistent with the prior right knee arthroscopic surgery.  There was no evidence of any significant osteoarthritc changes.  The examiner also noted no evidence of any inflammatory changes or intra-articular swelling in the knees.  He stated that the Veteran's subjective complaints are not consistent with any significant organic abnormalities involving the knees.  He stated that it was his opinion that "[the Veteran] suffered no injuries to either his right or left knee during the course of his military service to result in his present subjective complaints involving his right and left knees."

An April 2006 VA orthopedic note shows that the Veteran reported continued pain in his knees since he was in the military.  The Veteran stated that his knees occasionally swell, occasionally give away, catch, and become painful.  X-rays showed some arthritic changes.  The Veteran was diagnosed with early osteoarthritis of the knees.  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to whether there is medical evidence of a current disability in this case, the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  Thus, even though the Veteran's most recent VA examination in 2006 revealed no abnormalities of the knees, given the diagnoses of the 2002 disability examiner who diagnosed the Veteran as having a probable internal derangement of the left knee and degenerative joint disease of the right knee and the various diagnoses of osteoarthritis and degenerative joint disease of the knees during the pendency of the appeal, the Board finds that there is medical evidence of a current disability. 

As to whether there is medical evidence of in-service incurrence of a bilateral knee injury the Board finds that there is.  Service treatment records show injuries to both the left and right knee.  

Thus, this case turns on whether there is evidence of a nexus between the current disability and the in-service disease or injury.  

In support of the Veteran's claim, he and his representative have made lay assertions that the Veteran's current bilateral knee disability is etiologically related to the Veteran's service.  The Board acknowledges that the Veteran is competent to testify as to his observations, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, in this case, testimony that degenerative joint disease and osteoarthritis of the knees is due to his in-service knee pain, is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The record does not show, nor does the Veteran contend, that he or his representative have specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the Veteran and his representative's lay statements are entitled to limited or no probative value in this regard.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The other evidence of record which supports the Veteran's claim is the March 2004 VA doctor's note which states that after a review of the Veteran's service medical records, that he was being treated for the same conditions as he was in service, i.e., bilateral knee pain.  However, the Board finds this evidence to have very little probative value.  First, the VA doctor did not thoroughly examine the Veteran, did not provide a current diagnosis of the Veteran's knee disability, and provided no rationale or basis for his opinion.  Secondly, the Board notes the holding in Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001), which held that a diagnosed identifiable underlying malady or condition is needed to constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The March 2004 doctor seems to be stating in his opinion that the Veteran had knee pain in service and has knee pain now.  Such a statement does not constitute a probative nexus opinion in this case because as Sanchez-Benitez held, pain in and of itself is not a disability.  

Evidence weighing against the Veteran's claim with respect to medical nexus includes the July 2006 VA examiner's opinion.  The July 2006 VA examiner opined that "[the Veteran] suffered no injuries to either his right or left knee during the course of his military service to result in his present subjective complaints involving his right and left knees."  In rendering his opinion, the July 2006 VA examiner addressed the timing of the Veteran's symptoms and provided a thorough rationale for his conclusions.  For these reasons the Board finds the July 2006 VA examiner's opinion to be the most probative opinion of record with regards to the question of medical nexus.  
As discussed above, service connection may also be established by a continuity of symptomatology [note: not necessarily continuity of treatment] between a current disorder and service. Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In various statements the Veteran has indicated that his bilateral knee disability began in service and has continued since that time.  Crucially, the Board observes that the earliest evidence of knee complaints post-service is contained in 1997 VA treatment records, nearly 25 years after his discharge from active duty service, and no clinical data, other than the 1997 VA treatment records, have been received showing complaints of a bilateral knee disability during the interim between active duty service and the initial diagnosis of degenerative changes in the knee after service (which occurred in August 1999).  

Thus, continuity of symptomatology is not demonstrated, and the contemporaneous lay and medical evidence may not be reasonably construed to find that the Veteran had continuing symptoms during active duty service which could be causally related to his current bilateral knee disability.  In contrast, the fact that the Veteran did not then report any such symptoms strongly suggests that they were not present at that time and is highly probative evidence against the claim, as it tends to show no continuity of symptoms of a bilateral knee disability since active duty service.  In other words, the Veteran's belated statements describing complaints of  bilateral knee pain since active duty service do not approach the probative weight and credibility of the lay and medical evidence contained in the service department records contemporaneous to that time.  This is so because, the contemporaneous lay and medical evidence of record reflects the Veteran's own statements given to different health care professional at the time of actual service department examinations in the interim years between active duty service and the initial diagnosis after service.

Thus, the Board finds that service connection for a bilateral knee disability is not warranted.  Though the Veteran has a current bilateral knee disability and service treatment records show that the Veteran sustained knee injuries and sought treatment for his knee pain in service, the evidence of record fails to demonstrate that the Veteran's current bilateral knee disability is related to his military service.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER


Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a left knee disability is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


